Citation Nr: 1444229	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These matters have been previously remanded by the Board in July 2013 and February 2014.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has left knee arthritis that is caused by her service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fractures.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has right knee arthritis that is caused by her service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fractures.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee arthritis, as secondary to service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fractures, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.310 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee arthritis, as secondary to service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fractures, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.310(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Law and Regulations

Direct-incurrence service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2013).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran has submitted several letters from her private doctors diagnosing the Veteran with arthritis of the knees.  A May 2013 letter opined that the Veteran had degenerative joint disease (DJD) in both knees, confirmed by MRIs at Fort Jackson in 2008.  The Board notes that the February 2008 MRI concerned the Veteran's hips, not her knees, but that a bone scan from that same month and facility noted "overuse uptake...at both medial knees," and suggested clinical correlation to determine if the lesion was significant and required further attention.  The Board finds that it is at least as likely as not that this letter intended to reference the February 2008 bone scan of the knees, not the MRI of the hips.  

The May 2013 letter also asserted that VA x-rays from 2012 "confirmed deterioration of the medial aspect of the right knee consistent with these degenerative changes," and added that the left knee has medial deterioration of the joint as well.  The letter went on to state that this DJD of both knees "is at least as likely as to not result from her bilateral lower extremity (hips, knees, and right foot and ankle) injuries incurred while she was in the military."  An August 2013 addendum listed the medical documents the physicians used to form their opinion.  

An August 2014 letter by the private physicians and associated medical professionals again diagnosed DJD of both knees.  This letter asserted that the private practice did not have additional relevant records, and went on the opine that the Veteran's DJD "is a result of her antalgic gait which is caused [by] her numerous VA medical issues, but mostly her bilateral musculoligamentous strain in her knees, her bilateral hip fractures with bursitis, her right ankle, right foot conditions, and her back conditions."  The letter-writer asserted x-rays from 2009 and 2012 "clearly show the DJD of the knees (whiter along the edge of knee joints)," and that this diagnosis had been confirmed with three other doctors in the practice.  The Board notes that the Veteran's VA records do reflect notations of an antalgic gait in March 2010, July 2011, and August 2011, although the March 2010 and July 2011 examinations also assert that there are no symptoms of arthritis.  The Board finds the medical opinion, based upon the interpretation of x-rays, to be more probative than a simple assertion of the absence of symptoms of arthritis.  

By contrast, the VA examiner has consistently asserted that the evidence of record does not merit a diagnosis of arthritis of the left or right knees.  Most recently, an April 2014 examination report stated that "this examiner can find no objective evidence consistent with a diagnosis of "arthritis" or degenerative joint disease of the knees."  In particular, the examiner opined that the February 2008 in-service bone scan findings "represent findings of increased bone metabolism that could be due to a number of various conditions," and "most likely represented that there was some degree of inflammation that was likely occurring with regards to her knees at the time of that bone scan."  The examiner also specifically stated that September 2012 and November 2009 x-rays of the knees "demonstrate no evidence of degenerative change that would be consistent with osteoarthritis or other "arthritis" of the knees."   

The VA examiner and the private physicians, each drawing upon their own medical expertise, have interpreted the medical evidence differently.  The VA examiner and the private physicians have each provided rationale for their opposing opinions, and have based them upon the same medical evidence - particularly the February 2008 bone scan and the November 2009 and September 2012 x-rays.  As the record reflects conflicting medical opinions of equal probative weight, the Board finds that the evidence is in relative equipoise, which requires that the Board find in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The private physicians have opined in their letters that the Veteran's arthritis of both knees is the result of the antalgic gait caused by her bilateral musculoligamentous strain in the knees, bilateral hip fractures with bursitis, right ankle, right foot conditions, and back conditions.   The Veteran is service-connected for right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fractures.  There is one discrepancy in that the Veteran is service-connected for bursitis of both hips, but the femoral neck stress fracture is only associated with the left side, while the private physicians listed bilateral hip fractures with bursitis.  However, in spite of that slight discrepancy, the disabilities named by the private physicians as causing the Veteran's DJD of the knees are disabilities for which the Veteran has been service-connected.  Moreover, as discussed previously, an antalgic gait has been noted in VA examinations.  The private physicians have thus provided a positive nexus opinion that is supported by a rationale and is based upon the Veteran's medical records. 

Resolving all doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran has DJD of the left and right knees that is caused by her service-connected disabilities.  


ORDER

Entitlement to service connection for left knee arthritis, as secondary to service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fracture, is granted.  

Entitlement to service connection for right knee arthritis, as secondary to service-connected right hip bursitis, mechanical low back strain, left femoral neck stress fracture with hip bursitis, left knee musculoligamentous strain, right knee musculoligamentous strain, cervical spine condition, right ankle injury, and small muscle strain right foot with previous stress fracture, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


